
	
		I
		112th CONGRESS
		2d Session
		H. R. 5531
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on woven fabrics
		  of polyester staple fibers mixed mainly with or solely with man-made
		  filaments.
	
	
		1.Woven fabrics of polyester
			 staple fibers mixed mainly with or solely with man-made filaments
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Woven fabrics of polyester staple fibers mixed mainly with or
						solely with man-made filaments (provided for in subheading
						5515.12.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
